Citation Nr: 1524893	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-29 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral foot disorders, to include bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to February 1946 and from February 1951 to June 1951. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that, in pertinent part, declined to reopen a previously denied claim for service connection for bilateral pes planus.

In September 2011, the Board reopened the claim and remanded it for further development.  As such, the Board has re-characterized the issue as noted on the title page.  Such characterization also takes into account the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Board remanded the claim in November 2012 and June 2013 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that bilateral pes planus pre-existed the Veteran's entrance into service. 

2.  There is clear and unmistakable evidence that pre-existing bilateral pes planus was not aggravated by service. 

3.  The Veteran's bilateral foot disorders, other than bilateral pes planus, are not attributable to an event or injury in service.




CONCLUSION OF LAW

Service connection for bilateral foot disorders, to include bilateral pes planus, is not warranted. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  VA has complied with its duty to notify.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The Veteran was issued a notification letter in May 2010, which was prior to issuance of the June 2010 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter specifically advised him of the evidence needed to substantiate his service connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also described in detail how VA assigns disability ratings and effective dates for awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's September 2011, November 2012, and June 2013 remand directives, updated VA treatment records were associated with the claims file and the AOJ obtained medical opinions in October 2011, December 2012, and July 2013.  The VA examiners reviewed the Veteran's claims file and provided the information requested by the Board's remands.  Therefore, collectively, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was readjudicated by a September 2013 supplemental statement of the case (SSOC).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Bilateral Foot Disorders, to Include Pes Planus

A.  Pes Planus

The Veteran is seeking entitlement to service connection for bilateral foot disorders, to include bilateral pes planus, which he attributes the onset from a ladder fall while in basic training in the Navy.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's January 1946 and January 1951 service entrance examinations are negative for notation of a bilateral foot disorder, to include bilateral pes planus.  Therefore, the Veteran is presumed sound as to a bilateral foot disorder.  However, a February 1946 service treatment record (STR) reflects that the Veteran reported having experienced flat feet all of his life, but with no discomfort until 1942.  He stated that he had pain with small amounts of walking or standing and that in-service treatment gave him no relief.  A February 1946 Report of Board of Medical Survey reflects that after only several weeks in-service, the Navy discharged the Veteran for the claimed condition.  It was concluded by the service Board of Medical Survey that the disorder had existed prior to enlistment (EPTE), and that it had not been aggravated.

In the Veteran's second period of service, on January 1951 entrance examination, the examiner noted that there was "no particular evidence of pes planus."  In March 2013 correspondence, the Veteran stated that the Army was aware of his prior service and injury.  He stated that after a few weeks, his feet gave him problems from marching to the point of difficulty walking.  In March 1951, the Veteran was put on profile for "severe" flat feet and was found unfit for duty.  He was later discharged from the Army due to his claimed condition.  The report of proceedings before a Board of Officers concluded that the pes planus (described as flat feet) existed before service and was not aggravated.

In an April 2013 statement from the Veteran, he stated that he did not have flat feet all of his life or he would not have been allowed in the Navy.  He stated that his foot problem was directly related to his Navy service.  The Veteran reiterated in a September 2013 correspondence that he did not have flat feet prior to service.  These statements are contrary to the statement the Veteran made in the February 1946 Navy discharge examination (stating he had pes planus his entire life).  The Veteran's February 1946 statement was made contemporaneously with the Veteran's complaint of his current foot injury.  Therefore, the Board finds the Veteran's more recent statements that he did not have bilateral pes planus his entire life not credible and of limited probative value. 

On October 2011 and December 2012 VA examinations, the examiners concluded that the bilateral foot disorder pre-existed service.  In particular, the December 2012 VA examiner noted that the Veteran stated at the February 1946 discharge examination that he had pes planus his whole life.  The examiner stated that the Veteran could not have developed pes planus in the time from enlistment and discharge.  He also noted that the January 1951 Army entrance exam is silent regarding pes planus as the feet box was marked normal.  He noted that a "typed statement in the notes section of this exam dated February 1951 reports 'no particular evidence pes planus.'  In my opinion this is not likely as the pes planus noted in 1946 may have been asymptomatic on induction in 1951 but could not have resolved."  The Board concludes that the history of pre-existence given during service by the Veteran, the fact that the Veteran was discharged from the Navy and Army because of pre-existing pes planus, and the current VA medical opinions that the pes planus existed prior to service add up to clear and unmistakable evidence that the Veteran had bilateral pes planus that pre-existed both periods of his service.   

In order to rebut the presumption of soundness, the Board must next prove that the pre-existing disability was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

In January 2010, March 2010, and August 2010 statements in support of his claim, the Veteran stated that while serving in the Navy, he was scaling a rope ladder, lost hold, and fell on the cement pier below.  A witness to this accident, Mr. J.N., submitted a January 2010 statement in support of the Veteran corroborating the incident.  Mr. J.N. noted that the Veteran landed on his feet, injuring his feet, and was later discharged from the Navy.  Further, a statement from the Veteran's shipmate, Mr. C.A., stated that the Veteran could hardly walk and was discharged from the Navy because of his foot problems.  

The Veteran stated in his February 1946 discharge exam that his feet bothered him prior to service and that the in-service treatment did not help.  The February 1946 discharge exam indicated that the flat feet were not incurred in the line of duty and not aggravated. 

The Veteran was drafted into the Army in February 1951.  In March 2010, the Veteran submitted a statement that the Army drafted him despite his bilateral foot disorder and that his feet gave him problems "from marching to the point of difficulty walking."  He sought treatment, which included special shoes made for the Veteran, which he claims did not help.  He was discharged from the Army in June 1951 because of his bilateral pes planus.  A January 2010 statement from an Army friend, Mr. V.B., stated that the Veteran could not finish basic training because of foot problems and was discharged from the Army because of the claimed disorder.  The Board again notes that the pes planus was found not to have been aggravated during the second period of service.  

In October 2011 and December 2012 the Veteran was afforded Compensation and Pension (C&P) examinations.  The Veteran was diagnosed with pes planus.  Both VA examiners opined that the pes planus existed prior to service, but was not aggravated by service.  

On October 2011 C&P examination, the examiner, Dr. S.H., stated that the claimed condition clearly and unmistakably existed prior to service, but was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness because there was no documentation to support an in-service injury, event, or illness which aggravated the Veteran's pre-existing condition beyond its natural progression by either period of active service.  Dr. S.H. continued to discuss other medical records. In particular, Dr. S.H. noted the March 1951 Unit Personnel Evaluation Data that stated that the Veteran "Looks good when not observed.  Trying for medical discharge.  Claims to have bad feet."  Dr. S.H. opined that "Therefore, in my medical opinion while the veteran did have flat feet prior to his enlistment in the service there is no indication that this condition was aggravated beyond its natural progression by either period of active service."  

In December 2012, the Veteran was afforded another C&P examination.  The examiner, Dr. R.B., diagnosed the Veteran with pes planus.  He opined that the pes planus existed prior to service even though the Veteran denied history of a foot condition prior to military service (which is contrary to other examinations).  Dr. R.B. also opined that the Veteran's pes planus did not undergo a permanent increase in severity during the Veteran's active service.  Dr. R.B. rationalized that the Veteran had other symptoms that involve his feet, but that these other conditions were not secondary to pes planus.  The examiner noted that the Veteran did not have the more severe anatomic changes to the feet that he would expect if there had been a permanent increase in the natural pathophysiology from injury or activity more than 60 years ago.  The Board finds the medical examiners' opinions are clear and unmistakable evidence that the bilateral pes planus did not permanently increase in severity. 

Since the examiners concluded that it was likely that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness, the Board finds that the Veteran's statements lack credibility and the Board gives greater weight to the medical examiner's opinions.  See Quirin, 22 Vet. App. at 397.  
In this case the evidence clearly and unmistakably establishes that the Veteran's preexisting pes planus did not increase in severity during or as a result of his service, and the presumption of soundness is rebutted.  As such, the Veteran's pes planus cannot be found to have been incurred in service, and service connection for pes planus is not warranted.  However, the Board notes that other foot disorders are present and therefore, a service connection analysis must be completed regarding the other foot disorders. 

B.  Service Connection for Bilateral Foot Disorders, Other Than Pes Planus

The Board will next address bilateral foot disorders, other than pes planus.  There is no evidence that bilateral foot disorders, other than pes planus, existed before the Veteran's service.  Therefore, the Board will analyze these other foot disorders without discussing the presumption of soundness.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the instant case, there is medical evidence demonstrating that the Veteran has bilateral foot disorders, other than bilateral pes planus.  On December 2012 VA C&P examination, the Veteran was diagnosed with peripheral neuropathy, vascular insufficiency, foot drop, and degenerative changes of the feet.  Therefore, the first element of service connection is met. 

As described above, the Veteran's STRs show that the Veteran was treated for a bilateral foot disability in-service.  In August 2010 correspondence from the Veteran, the Veteran stated while on active duty in the Navy during his first period of service that he was scaling a rope ladder and lost his hold near the top.  Then reported that he fell onto a cement pier on his feet and caused bilateral foot problems.  His colleagues in the Navy reportedly witnessed this fall and have submitted statements in support of this incident.  Further, the Veteran complained in his second period of service in 1951 about foot problems from marching and his friend from the Army submitted a statement in support of the Veteran's bilateral foot disorder.  The evidence shows that the Veteran experienced problems with his feet during both periods of his service and the second element of service connection is met.

What remains to be established is that the Veteran's bilateral foot disorders, are related to service.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As stated above, the Veteran claimed that the incident in the Navy caused a bilateral foot disorder.  The Veteran also stated that marching in the Army caused him bilateral foot pain.  

The Board reopened the claim in September 2011.  The Board remanded the claim so the Veteran could be scheduled for a VA examination to determine the etiology of his disability.  

In December 2012, the Veteran was afforded a C&P examination.  The VA examiner, Dr. R.B., diagnosed the Veteran with pes planus and found that he had peripheral neuropathy, radiculopathy, vascular insufficiency, foot drop, and degenerative changes of the feet.  Dr. R.B. provided an opinion regarding pes planus and rationalized that the Veteran had other symptoms that involved his feet, but that these other conditions were not secondary to pes planus.  However, Dr. R.B. did not provide a complete etiology opinion related to this claim.  The June 2013 Board remand found that the VA examiner's opinion was inadequate and that it did not comply with the November 2012 Board remand because the examiner did not specifically address the etiology of the Veteran's bilateral foot disorders, to include bilateral pes planus.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In compliance with the Board's June 2013 remand, Dr. R.B. thoroughly reviewed the Veteran's file as indicated by the rationale in the July 2013 VA C&P addendum opinion.  Dr. R.B. stated that he considered both periods of the Veteran's active duty as requested by the June 2013 remand.  In summary, he opined that the Veteran's current feet problems were not related to the Veteran's service.  As part of his opinion regarding pes planus, Dr. R.B. also opined that "The Veteran's current foot and lower extremity symptoms are secondary to the non-service connected conditions listed."  In response to the question whether any other of the Veteran's foot disabilities were at least as likely as not related to the Veteran's service, based on the examiner's review of the Veteran's medical records, claims folder, and STRs, Dr. R.B. opined that "The peripheral neuropathy has onset many years after discharge and is not medically related to the diagnosis of pes planus.  The foot drop is related to a spine condition which originated in a farm accident and spine surgery of 1957.  The degenerative changes noted in the foot x-rays are not related to pes planus and not related to a 60+ year old injury as it would then be much more pronounced on the more recent examination.  The vascular insufficiency is multifactorial, has progressed over time and is not pathophysiologically related to pes planus."  

The Board places substantial weight on this probative opinion.  The opinion addresses the pertinent question at hand, describes the disabilities in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  Further, the opinion reflects that pertinent evidence, including in-service treatment records, was considered in reaching the medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The Board finds that the Veteran's bilateral foot disorders, other than pes planus, were not present in-service or until much later than service.  There is no medical opinion that relates the Veteran's bilateral foot disorder to the in-service fall or to complaints noted in service.  There is no other evidence in the record indicating a relationship between the Veteran's service and bilateral foot disorders.  Hence, a preponderance of the evidence is against the claim of service connection for bilateral foot disorders, other than pes planus, and the claim must be denied.  


ORDER

Service connection for bilateral foot disorders, including bilateral pes planus, is denied. 



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


